DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 18, the claim uses the phrase “a redistribution structure” twice in lines 3-4, and subsequently uses the phrase “the redistribution structure.” First, it is unclear if one or two redistribution structures are claimed in lines 3-4. Second, if two redistribution structures are claimed, it is unclear to which the phrase “the redistribution structure” in the rest of the claim refers.
For purposes of examination, lines 3-4 have been interpreted as claiming one redistribution structure and the die as electrically connected to the redistribution structure.
Claims 19 and 20 are indefinite due to their dependence on indefinite claim 18. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (US 2014/0252646). 
In reference to claim 1, Hung et al. (US 2014/0252646), hereafter “Hung,” discloses a method of making a semiconductor device including
forming a composite material layer, 106 in Figure 1, over a carrier 102, the composite material layer comprising particles of a filler material incorporated into a base material, paragraph 16;
forming a set of through vias, 412 in Figure 4, over a first side of the composite material layer, paragraph 19;
attaching a die, 614 in Figure 6, over the first side of the composite material layer, the die being spaced apart from the set of through vias, paragraph 22;
forming a molding material, 716 in Figure 7, over the first side of the composite material layer, the molding material at least laterally encapsulating the die and the through vias of the set of through vias, paragraph 23;
forming a redistribution structure, 818 in Figure 8, over the die and the molding material, the redistribution structure electrically connected to the through vias, paragraph 26; and
forming openings, 1024 in Figure 10, in a second side of the composite material layer opposite the first side, paragraph 29; and

In reference to claim 3, Hung discloses the base material comprising a polymer, epoxy, paragraph 16.
In reference to claim 7, Hung discloses forming the openings in the second side of the composite material layer comprises a laser drilling process, paragraph 30.
In reference to claim 10, Hung discloses the molding material 716 physically contacts the first side of the composite material layer 106, Figure 7.
In reference to claim 11, Hung discloses the die 614 is physically attached to the first side of the composite material layer, Figure 6 and paragraph 22.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marimuthu et al. (US 2014/0159251).
In reference to claim 18, Marimuthu et al. (US 2014/0159251), hereafter “Marimuthu,” discloses a semiconductor package, with reference to Figure 4l, comprising: a lower package comprising: a die 124 on a redistribution structure 180, the die electrically connected to a redistribution structure, paragraph 58; a through via 574 proximate the die and electrically connected to the redistribution structure, paragraph 58; a molding material 160 over the redistribution structure, the molding material being interposed between the die and the through via, paragraph 55; and a composite layer 210 over the die and the through via, the composite layer over a side of the die opposite the redistribution structure, paragraph 66; and a top package 230 comprising external connections 258, wherein the external connections are connected to the lower package through the composite layer, paragraphs 67 and 77.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0179616) in view of Marimuthu et al. (US 2014/0159251).
In reference to claim 1, Lin et al. (US 2015/0179616), hereafter “Lin,” discloses a method of making a semiconductor device including
forming a composite material layer, 402 in Figure 10a, over a carrier 400, the composite material layer comprising particles of a filler material incorporated into a base material, paragraph 116;
forming a set of through vias, 414 in Figure 10d, over a first side of the composite material layer, paragraph 122;
attaching a die, 424 in Figure 10f, over the first side of the composite material layer, the die being spaced apart from the set of through vias, paragraph 126;
forming a molding material, 468 in Figure 10j, over the first side of the composite material layer, the molding material at least laterally encapsulating the die and the through vias of the set of through vias, paragraph 139;

forming openings, 492 in Figure 10q, in a second side of the composite material layer opposite the first side, paragraph 151.
Lin does not disclose forming conductive connectors in the openings, the conductive connectors electrically connected to the through vias.
Marimuthu discloses a semiconductor device including teaching forming conductive connectors, 258 in Figure 4l, in openings 216, the conductive connectors electrically connected to the through vias 574, paragraphs 67 and 77. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form conductive connectors in the openings, the conductive connectors electrically connected to the through vias. One would have been motivated to do so in order to stack another device.
In reference to claims 3 and 4, Lin discloses the base material comprises a polymer and the filler comprises an oxide, paragraph 116.
In reference to claim 5, Lin discloses forming a dielectric layer, 406 in Figure 10b, over the composite material layer, paragraph 118, wherein the set of through vias are formed on the dielectric layer, Figure 10d.
In reference to the material of the dielectric layer being different than the material of the composite material layer, Lin discloses a finite number of interchangeable materials for the dielectric layer and composite material layer, paragraphs 118 and 116, respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the material of the dielectric layer being different than the material of the 
In reference to claim 6, Lin discloses forming a metallization pattern, 404 in Figure 10b, on the composite material layer 402 before forming the dielectric layer on the composite material layer, paragraphs 117 and 118.
In reference to claim 7, Lin discloses forming the openings in the second side of the composite material layer comprises a laser drilling process, paragraph 151.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0179616) in view of Marimuthu et al. (US 2014/0159251) as applied to claim 1 above and further in view of Hayashi (US 2013/0027895).
In reference to claim 2, Lin in view of Marimuthu does not disclose the filler material has an average diameter that is between 0.5 µm and 30 µm.
Hayashi (US 2013/0027895) discloses a semiconductor device including teaching a composite material layer, 17b in Figure 5, comprising particles of a filler material incorporated into a base material where the filler material has an average diameter that is between 0.5 µm and 30 µm, paragraphs 43-45 and 49. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the filler material to have an average diameter that is between 0.5 µm and 30 µm. One would have been motivated to do so in order to reduce cracks in the material layer, paragraph 45.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0179616) in view of Marimuthu et al. (US 2014/0159251) as applied to claim 1 above and further in view of Kondo et al. (US 2011/0308849).
In reference to claim 8, Lin in view of Marimuthu does not disclose an exposed sidewall of the composite layer has a pitted surface.
Kondo et al. (US 2011/0308849), hereafter “Kondo,” discloses a semiconductor device including teaching an exposed side wall of a composite layer, 26 in Figure 14, has a pitted surface, paragraphs 44, 111, 140, and 143. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an exposed sidewall of the composite layer has a pitted surface. One would have been motivated to do so in order for a solder joint for external connections to strongly adhere, paragraph 111.
In reference to claim 9, Lin does not disclose the conductive connectors comprise a solder material, wherein the sidewalls of the conductive connectors within the composite material layer comprise a plurality of bumps extending laterally into the composite material layer.
Kondo discloses a semiconductor device including teaching conductive connectors, 42 in Figure 14, comprise a solder material, paragraph 85, where sidewalls of the conductive connectors within the composite material layer 26 comprise a plurality of bumps extending laterally into the composite material layer, paragraphs 44, 111, 140, and 143. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the conductive connectors to comprise a solder material, wherein the sidewalls of the conductive connectors within the composite material layer comprise a plurality of bumps extending laterally .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2014/0252646) in view of Hayashi (US 2013/0027895).
In reference to claim 2, Hung does not disclose the filler material has an average diameter that is between 0.5 µm and 30 µm.
Hayashi (US 2013/0027895) discloses a semiconductor device including teaching a composite material layer, 17b in Figure 5, comprising particles of a filler material incorporated into a base material where the filler material has an average diameter that is between 0.5 µm and 30 µm, paragraphs 43-45 and 49. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the filler material to have an average diameter that is between 0.5 µm and 30 µm. One would have been motivated to do so in order to reduce cracks in the material layer, paragraph 45.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2014/0252646) in view of Lin et al. (US 2015/0179616).
In reference to claim 4, Hung is silent regarding the filler material comprising an oxide.
Lin discloses a composite material layer including teaching a filler material comprising an oxide, paragraph 116. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the filler material to comprise an oxide. One would have been motivated to do so in order to enhance bending strength, paragraph 116.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2014/0252646) in view of Kondo et al. (US 2011/0308849).
In reference to claim 8, Hung does not disclose an exposed sidewall of the composite layer has a pitted surface.
Kondo et al. (US 2011/0308849), hereafter “Kondo,” discloses a semiconductor device including teaching an exposed side wall of a composite layer, 26 in Figure 14, has a pitted surface, paragraphs 44, 111, 140, and 143. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an exposed sidewall of the composite layer has a pitted surface. One would have been motivated to do so in order for a solder joint for external connections to strongly adhere, paragraph 111.
In reference to claim 9, Lin does not disclose the conductive connectors comprise a solder material, wherein the sidewalls of the conductive connectors within the composite material layer comprise a plurality of bumps extending laterally into the composite material layer.
Kondo discloses a semiconductor device including teaching conductive connectors, 42 in Figure 14, comprise a solder material, paragraph 85, where sidewalls of the conductive connectors within the composite material layer 26 comprise a plurality of bumps extending laterally into the composite material layer, paragraphs 44, 111, 140, and 143. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the conductive connectors to comprise a solder material, wherein the sidewalls of the conductive connectors within the composite material layer comprise a plurality of bumps extending laterally into the composite material layer. One would have been motivated to do so in order for a solder joint for external connections to strongly adhere, paragraph 111.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Marimuthu et al. (US 2014/0159251) in view of Kondo et al. (US 2011/0308849).
In reference to claim 19, Marimuthu does not disclose an exposed sidewall of the composite layer has a pitted surface.
Kondo et al. (US 2011/0308849) discloses a semiconductor device including teaching an exposed side wall of a composite layer, 26 in Figure 14, has a pitted surface, paragraphs 44, 111, 140, and 143. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an exposed sidewall of the composite layer has a pitted surface. One would have been motivated to do so in order for a solder joint for external connections to strongly adhere, paragraph 111.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marimuthu et al. (US 2014/0159251) in view of Park et al. (US 2011/0042797).
In reference to claim 20, Marimuthu discloses an underfill material extending between the composite layer 210 and the top package 230, paragraph 78.
Marimuthu does not disclose wherein an interface between the underfill material and the composite layer is a surface comprising pitted regions.
Park et al. (US 2011/0042797) discloses a semiconductor device package including teaching an interface between an underfill material 160 and insulating layer 110 is a surface comprising pitted regions 110a, Figures 2B and 2C and paragraphs 79 and 80. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an interface between the underfill material and the composite layer is a surface comprising pitted .

Allowable Subject Matter
Claims 12-17 are allowed.
In reference to claim 12, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the composite material where the first surface is pitted; in combination with the other recited limitations.  Claims 13-17 depend on claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897